  Case 8:18-cr-00608-TDC Document 72 Filed 09/04/19 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND
                                       (Southern Division)

UNITED STATES OF AMERICA                        *

VS.                                             *       CASE NO. TDC18-00608

SHIRA UZAN                                      *

               CONSENT MOTION TO CONTINUE SENTENCING HEARING

          The Defendant, by and through her attorney, Robert C. Bonsib, Esq., respectfully requests

this Honorable Court to continue the sentencing in the above captioned matter and, as reasons

therefore, states as follows:

   1.     The above captioned matter is presently set for sentencing on September 20, 2019 at 2:00

p.m.

   2.     The Defendant is in the process of preparing a sentencing memorandum to support her

sentencing requests to the Court. This sentencing memorandum includes the collection of various

interviews of individuals, some of whom reside in Israel. Other information which undersigned

counsel believes will be pertinent and useful at the sentencing hearing is still in the process of being

collected.

   3.     The Court requires that sentencing memorandum be submitted to the Court 14 days prior to

the sentencing hearing which would be September 6, 2019.

   4.     Undersigned counsel has a prepaid family vacation and will be out of state for the period of

August 31, 2019 through September 13, 2019. As a result, it would be very difficult for undersigned

counsel to be in a position to effectively review and finalize the Sentencing Memorandum in this

matter.

   5.     Undersigned counsel is requesting that this Honorable Court set a new sentencing date

approximately 30 days from the current sentencing date. Undersigned counsel, at the request of the
  Case 8:18-cr-00608-TDC Document 72 Filed 09/04/19 Page 2 of 2



Defendant, should the Court grant the continuance, is also requesting that the new sentencing date be

set at a time that does not interfere with a number of Jewish holidays which occur in the late

September/early October timeframe (September 30-October 1; October 8-9; October 14-16 and

October 21-22, 2019. A Sentencing date after October 22, 2019 would not interfere with those

holidays.

  6.   Department of Justice Attorney Henry VanDyck has authorized undersigned counsel to

represent the government has no objection to this request.

       WHEREFORE it is respectfully requested that this Honorable Court grant the relief prayed.

                                      Respectfully submitted,
                                      MARCUSBONSIB, LLC

                                      /s/ Robert C. Bonsib
                                      ____________________________
                                      ROBERT C. BONSIB, ESQ.
                                      64ll Ivy Lane, Suite ll6
                                      Greenbelt, Maryland 20770
                                      robertbonsib@marcusbonsib.com
                                      (30l) 44l-3000
                                      Trial Bar No. 00324


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was sent was via ECF, this 4th day of

September, 2019 to: Department of Justice Attorney Henry VanDyck.

                                      /s/ Robert C. Bonsib
                                      ____________________________
                                      ROBERT C. BONSIB
